16-375083DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler, et al., U.S. PG-Pub. No. 2018/0253473 (hereafter, “Ziegler”), in view of Skeen, U.S. Pat. No. 6,931,392 (hereafter, “Skeen”).

As to Claim 1, Ziegler discloses: a computer-implemented method, comprising:
[0053], referring to the receipt of a query associated with at least one database table, and [0003], referring to query plans);
detecting, in the query plan, one or more occurrences of one or more duplicate predicates ([0025], referring to the duplicative predicate optimizer 134);
generating, in response to detecting a first occurrence of the one or more duplicate predicates, one or more intermediate query execution results responsive to the one or more duplicate predicates ([0046], referring to the use of sub queries); and
and generating query execution results incorporating one or more intermediate query execution results being responsive to each occurrence of the one or more duplicate predicates subsequent to the first occurrence of the one or more duplicate predicates in the query plan ([0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

Ziegler does not appear to disclose: caching the generated one or more intermediate query execution results.

Skeen discloses: caching the generated one or more intermediate query execution results (col. 14, lines 3 – 21, referring to the caching of intermediate results for a query containing aggregation functions).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Ziegler and Skeen before him/her, to have modified the sub queries of Ziegler to be cached as in Skeen, in order to efficiently employ the in-memory caches of Ziegler, as seen at [0035], referring to the memory 

As to Claim 2, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are not responsive to another query plan containing the one or more duplicate predicates (Ziegler, Fig. 7, showing that the steps of the system do not indicate employ any previously existing queries).

As to Claim 3, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are responsive to another query plan containing the one or more duplicate predicates (Skeen, col. 15, lines 3 – 38, referring to the system maintaining historical context for optimizations, in order to prevent replicated effort).

As to Claim 4, Ziegler, as modified, discloses: preventing caching of intermediate results for non-duplicate predicates in the query execution plan (Ziegler, [0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

As to Claim 5, Ziegler, as modified, discloses: wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine (Ziegler, [0015], “A query execution engine 118 can execute queries received, for example, from a client application 120 running on the client device 104 or from a server application 122 (which may be running on the database system 102 or on another machine).”).

As to Claim 6, Ziegler, as modified, discloses: wherein the query plan is optimized by the database execution engine (Ziegler, [0011], “Declarative rules can be used by a database system to optimize received queries.”).

As to Claim 7, Ziegler, as modified, discloses: wherein the caching of the one or more intermediate results is performed during runtime (Skeen, col. 11, lines 42 – 54, “Consequently, the precomputing process carries out functions required by constraints related to reference data and caches the results for use by both the discrimination network 23 and the incremental query processor 25 to rapidly derive results without the need to search an entire database.”).

As to Claim 8, Ziegler discloses: a system comprising: at least one programmable processor; and a non-transitory machine-readable medium storing instructions (Fig. 1, showing Processor(s) 144 and Memory 112) that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
generating a query plan for execution of a query, the query requiring access to at least one table stored in a database system ([0053], referring to the receipt of a query associated with at least one database table, and [0003], referring to query plans);
detecting, in the query plan, one or more occurrences of one or more duplicate predicates ([0025], referring to the duplicative predicate optimizer 134);
[0046], referring to the use of sub queries); and
generating query execution results incorporating one or more intermediate query execution results being responsive to each occurrence of the one or more duplicate predicates subsequent to the first occurrence of the one or more duplicate predicates in the query plan ([0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

Ziegler does not appear to disclose: caching the generated one or more intermediate query execution results.

Skeen discloses: caching the generated one or more intermediate query execution results (col. 14, lines 3 – 21, referring to the caching of intermediate results for a query containing aggregation functions).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Ziegler and Skeen before him/her, to have modified the sub queries of Ziegler to be cached as in Skeen, in order to efficiently employ the in-memory caches of Ziegler, as seen at [0035], referring to the memory storing caches (quick-access information storage) and other information including parameters, constraints and references thereto, and [0012], “Increased efficiency is particularly useful when some tables/pools of data that can be excluded reside on storage media that are expensive to access (e.g. remote systems or slow storage media like disk or tape drives).” 

As to Claim 9, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are not responsive to another query plan containing the one or more duplicate predicates (Ziegler, Fig. 7, showing that the steps of the system do not indicate employ any previously existing queries).

As to Claim 10, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are responsive to another query plan containing the one or more duplicate predicates (Skeen, col. 15, lines 3 – 38, referring to the system maintaining historical context for optimizations, in order to prevent replicated effort).

As to Claim 11, Ziegler, as modified, discloses: preventing caching of intermediate results for non-duplicate predicates in the query execution plan (Ziegler, [0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

As to Claim 12, Ziegler, as modified, discloses: wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine (Ziegler, [0015], “A query execution engine 118 can execute queries received, for example, from a client application 120 running on the client device 104 or from a server application 122 (which may be running on the database system 102 or on another machine).”).

As to Claim 13, Ziegler, as modified, discloses: wherein the query plan is optimized by the database execution engine (Ziegler, [0011], “Declarative rules can be used by a database system to optimize received queries.”).

As to Claim 14, Ziegler, as modified, discloses: wherein the caching of the one or more intermediate results is performed during runtime (Skeen, col. 11, lines 42 – 54, “Consequently, the precomputing process carries out functions required by constraints related to reference data and caches the results for use by both the discrimination network 23 and the incremental query processor 25 to rapidly derive results without the need to search an entire database.”).

As to Claim 15, Ziegler discloses: a computer program product comprising a non-transitory machine-readable medium storing instructions (Fig. 1, item 112 Memory) that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
generating a query plan for execution of a query, the query requiring access to at least one table stored in a database system ([0053], referring to the receipt of a query associated with at least one database table, and [0003], referring to query plans);
detecting, in the query plan, one or more occurrences of one or more duplicate predicates ([0025], referring to the duplicative predicate optimizer 134);
generating, in response to detecting a first occurrence of the one or more duplicate predicates, one or more intermediate query execution results responsive to the one or more duplicate predicates ([0046], referring to the use of sub queries); and
generating query execution results incorporating one or more intermediate query execution results being responsive to each occurrence of the one or more duplicate predicates subsequent to the first occurrence of the one or more duplicate predicates in the query plan ([0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

Ziegler does not appear to disclose: caching the generated one or more intermediate query execution results.

Skeen discloses: caching the generated one or more intermediate query execution results (col. 14, lines 3 – 21, referring to the caching of intermediate results for a query containing aggregation functions).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Ziegler and Skeen before him/her, to have modified the sub queries of Ziegler to be cached as in Skeen, in order to efficiently employ the in-memory caches of Ziegler, as seen at [0035], referring to the memory storing caches (quick-access information storage) and other information including parameters, constraints and references thereto, and [0012], “Increased efficiency is particularly useful when some tables/pools of data that can be excluded reside on storage media that are expensive to access (e.g. remote systems or slow storage media like disk or tape drives).” 

As to Claim 16, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are not responsive to another query plan containing the one or more duplicate predicates (Ziegler, Fig. 7, showing that the steps of the system do not indicate employ any previously existing queries).

As to Claim 17, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are responsive to another query plan containing the Skeen, col. 15, lines 3 – 38, referring to the system maintaining historical context for optimizations, in order to prevent replicated effort).

As to Claim 18, Ziegler, as modified, discloses: preventing caching of intermediate results for non-duplicate predicates in the query execution plan (Ziegler, [0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

As to Claim 19, Ziegler, as modified, discloses: wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine (Ziegler, [0015], “A query execution engine 118 can execute queries received, for example, from a client application 120 running on the client device 104 or from a server application 122 (which may be running on the database system 102 or on another machine).”), wherein the query plan is optimized by the database execution engine (Ziegler, [0011], “Declarative rules can be used by a database system to optimize received queries.”).

As to Claim 20, Ziegler, as modified, discloses: wherein the caching of the one or more intermediate results is performed during runtime (Skeen, col. 11, lines 42 – 54, “Consequently, the precomputing process carries out functions required by constraints related to reference data and caches the results for use by both the discrimination network 23 and the incremental query processor 25 to rapidly derive results without the need to search an entire database.”).

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167